Citation Nr: 1743882	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-49 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Coast Guard from October 1967 to February 1973.

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this case in April 2014 and June 2016 for further development.


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an extraschedular TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more.  Id.

When a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating may never nevertheless be warranted where the veteran is unemployable due to a service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Should the Board discern a plausible basis for an extraschedular TDIU, it must refer the matter to the Director of Compensation Service for an initial decision before the Board may decide the issue.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

The Board shall consider the nature of the employment and the reason for any termination.  38  C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361(1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

III. Analysis

The Veteran does not meet the minimum disability rating percentage threshold for consideration of schedular TDIU.  38 C.F.R. § 4.16(a).  The Veteran is currently service connected for bilateral hearing loss (10 percent from May 14, 2009), tinnitus (10 percent from May 14, 2009), diabetes mellitus type II (10 percent from January 27, 2010), right lower extremity neuropathy (10 percent from January 27, 2010), and left lower extremity neuropathy (10 percent from January 27, 2010).  The Veteran's combined evaluation is 20 percent from May 14, 2009 and 40 percent from January 27, 2010.  Thus, the Veteran does not have a disability rated at least 60 percent, nor does he have at least one disability rated at least 40 percent with an additional disability that creates a combined evaluation of at least 70 percent

The Board remanded the case in April 2014 to allow referral for extraschedular consideration of TDIU by the Director of Compensation Services.  The Director denied entitlement to an extraschedular TDIU in February 2017.  The Director, however, separately awarded a 10 percent extraschedular evaluation for the Veteran's hearing loss.

Since the Director of Compensation Services has issued an initial decision on extraschedular TDIU, the Board may now decide the matter.

In July 2015, the Veteran submitted a statement that he was demoted from his position as an automobile mechanic to tire changer.  August 2009 VA treatment records indicate the Veteran had worked for 35 years as an auto mechanic.  The Veteran also stated the tire changing position coupled with his service-connected diabetic neuropathy resulted in swelling in his legs, which caused him to stop working.  August 2009 and November 2009 VA examiners indicated service-connected hearing loss made it difficult for the Veteran to hear abnormal engine noises.  In a December 2009 statement, the Veteran's former employer wrote that the Veteran's impaired hearing required him to relinquish certain roles as he was unable to hear squeaks, rattles, and other sounds automobile sounds related to his specialty.  An August 2010 VA examination report for diabetes mellitus shows that the examiner determined that the Veteran's diabetes had a mild to moderate effect on his job.

The Veteran's July 2015 VA Form 21-8940 for unemployability indicates he reported his last date of full time work in May 2014, and that he became too disabled to work at that time.  In the section devoted to listing all employment for the last five years worked, the Veteran listed only his employment as an auto technician at a Wilmington, North Carolina, establishment from May 2006 to May 2011.  The record does not contain any indication as to what type of employment the Veteran may have been engaged in between May 2011 and May 2014.

The thrust of a TDIU inquiry is to determine whether the Veteran's service-connected disabilities render the Veteran incapable of securing or following substantially gainful employment.  This is not to say the Veteran must show he is precluded from every job vacancy across every possible field, as the Board has considered the Veteran's particular training, education, and more than 30-year work history as an automobile technician in rendering a decision.  

However, none of the Veteran's service-connected disabilities has been rated beyond the minimum compensable level.  Medical opinions have characterized the effect of the Veteran's diabetes and associated neuropathies on occupational and daily activity as mild to moderate.  September 2010 VA examination.  The Veteran's hearing loss and tinnitus create difficulty for hearing conversations, nuanced automobile sounds, and television.  His speech discrimination at that time was at 100 percent in the right ear and 96 percent in the left ear, which the examiner described as "excellent."  November 2011 VA examination.

While the Board does not require that the Veteran demonstrate an inability to pursue any type of employment whatsoever, the Board is similarly disinclined to find the Veteran's minimally compensated service-connected disabilities preclude his ability to follow gainful employment in a host of other fields because he worked primarily as an automobile technician.  The Veteran's history of employment as an automobile technician does not, in itself, place this Veteran in a different position from other veterans with the same combined disability rating-many of which change career tracks based on their respective disability pictures.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In light of the foregoing, the Board finds the evidence preponderates against a claim for an extraschedular TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


